DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The amended claim set was received 05/02/2022. This claim set overcomes the double patenting rejection set forth prior.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 20190117058 A1) (hereon referred to as Clark) in view of Vella et al. (US 20170181615 A1) (hereon referred to as Vella).
Clark teaches a vaginal speculum (see Fig. 28A, see that embodiments may be mixed in Para. [0122]) comprising: 
a first blade member (2022); 
a second blade member (2032); 
a handle portion (2034) downwardly extending from the second blade member, the handle portion having an axial cavity (see Fig. 26C); and 
an illumination assembly comprising: 
an assembly housing (2037) having an interior including an interior battery compartment; 
at least one battery (1520) (see Fig. 19) disposed within the battery compartment (see Para. [0097]); and 
an LED (2072) disposed at a distal end of an integral curved arm (2039) extending from an upper end of the assembly housing and coupled to the at least one battery (see Para. [0143], which clarifies how the battery powers the light source, which would require coupling to the housing), the assembly housing being releasably mounted in the through cavity of the handle portion through the open upper end with the integral curved arm of the illumination assembly being supported by the second blade member and configured to provide direct illumination to a medical target (see Fig. 24B, wherein the integral curved arm 2039 is supported by the second blade member 2032), the assembly housing further comprising:
	an upper flanged portion (2038) sized larger than the upper open end of the handle portion (see Fig. 24B, wherein the flange is large enough to fill in the space of the upper open end and protrude past the open backside of the handle), and 
	a lower portion that retains the at least one battery (2060), the lower portion being retained within the through cavity of the handle portion (see Fig. 24B) (claim 1),
in which the illumination assembly further comprises a tab portion (2160) extending outwardly from the assembly housing, wherein the tab portion is releasable from the assembly housing (see Para. [0178]) to cause energization of the LED (2072), the tab portion being accessible through the open lower end of the handle portion (note that the tab is capable of being accessed through the lower end of the handle) (claim 4),
in which the second blade member (2032) includes a recess sized to receive at least the distal end of the extending arm (2039) (see Fig. 26C, which shows where the extending arm may enter the second blade recess) (claim 5),
in which the assembly housing includes a hinged cover (1530) and in which the assembly housing is configured within the cavity of the handle portion (1500) such that the hinged cover can be opened to enable the least one battery to be removed from the assembly housing while the assembly housing remains mounted within the cavity (see Fig. 19) (claim 6),
wherein the hinged cover is configured to be opened by a tool (note that the hinged cover could be released using a variety of tools via the lever 1550) engaged within the open lower end of the handle portion (claim 7),
including a battery release member (comprising 1550 and 1545) outwardly extending from a lower end of the assembly housing, wherein a first end (1545) of the battery release member within the assembly housing includes at least one battery retaining feature and a second opposing end (1550) of the battery release member is accessible from the lower open end of the handle portion (claim 8),
in which the battery release member is releasably attached to the assembly housing (via 1540) (claim 9),
wherein the upper portion of the assembly housing includes a recessed portion to assist in gripping the illumination assembly from removal from the enclosed axial cavity of the handle portion (see labelled diagram of Fig. 25D below) (claim 24),

    PNG
    media_image1.png
    565
    670
    media_image1.png
    Greyscale

however fails to teach the handle portion having an axial cavity that is fully enclosed with the exception of open and opposing upper and lower ends, wherein the interior further comprises an enclosed interior battery compartment to store the at least one battery (claim 1), wherein the assembly housing is configured and remains mounted within the enclosed axial cavity of the handle portion (claim 6).
Vella teaches a speculum (see Figs. 1-3), which consists of a handle portion which is fully enclosed except for the top portion, wherein the speculum consists of a light configured to allow visibility into the workspace, and wherein the light (200) is powered by a battery (206) stored in an enclosed battery compartment (202, see Fig. 8), as this prevents the battery from contacting any fluids or unsanitary materials.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle portion of Clark to be fully enclosed around the shaft as taught by Vella, as this would make it easy to grip and prevent unsanitary materials from entering into the handle shaft, and furthermore to modify the battery to be safely stored in an enclosed compartments as taught by Vella, as this would protect the battery and prevent damage or contamination. 
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Vella as applied to claim 1 above, and further in view of McMahon et al. (WO 2006107878 A2) (hereon referred to as McMahon).
Clark teaches a speculum device with a light source as disclosed above, however fails to teach one of the assembly housing and the enclosed axial cavity of the handle portion further comprising at least one frangible tab such that the removal of the assembly housing from the upper end of the handle portion breaks the at least one frangible tab to render the speculum and the illumination assembly from any reuse (claim 2), in which the extending curved arm is made of an opaque plastic material (claim 10).
McMahon teaches a speculum which comprises a housing including at least one frangible tab (268) that engages the cavity of the handle portion and in which removal of the housing (236) from the cavity breaks the at least one frangible tab, preventing reuse (see Para. [0117] and [0016], noting that removing the housing would cause this tab to tear), in which the extending curved arm is made of an opaque plastic material (see Para. [0086]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Clark to have a frangible tab as taught by McMahon, as this would prevent reuse of the housing, improving sanitary measures. It would furthermore be obvious to modify the plastic of Clark to be opaque as taught by McMahon, as this would prevent the light from shining in unwanted directions. 

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. While applicant’s amendments to claim 1 do overcome the 102 set forth prior, the deficiencies in Clark, specifically with regards to the limitations “an axial cavity that is fully enclosed with the exception of open and opposing upper and lower ends”, and “an interior including an enclosed interior battery compartment”, are accounted for by the incorporation of Vella in a 103 rejection as outlined above.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773